DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6, 8, 13-14 and 18 are allowed. 

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Keith H. Heidmann, Esq. on June 2, 2021 and June 9, 2021.  
The application has been amended as follows: 

CLAIM AMENDMENTS
Please cancel claims 11, 21, 23, 25-28, 30-31, 35 and 37-38.
Please amend claims 1, 13 and 18 as below. 




In the last line of claim 1, please insert the terms “a rhabdomyosarcoma (RMS) tumor”, between the terms “is” and “treated.” 
The last line of amended claim 1 is “whereby the malignant pediatric solid tumor is a rhabdomyosarcoma (RMS) tumor treated in the subject.”

Claim 13 (currently amended):
In the last line of claim 13, please insert the terms “a rhabdomyosarcoma (RMS) tumor, wherein said tumor is”, between the terms “is” and “inhibited.” The last line of amended claim 13 will now read as: “whereby growth or proliferation the malignant pediatric solid tumor cells is a rhabdomyosarcoma (RMS) tumor, wherein said tumor is inhibited.”

Claim 18 (currently amended):
In the first line of claim 18, please delete “17” between the term “claim” and “, wherein” and replace with “13.” 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23, 25-28, 30-31, 35 and 37-38 directed to inventions and/or species non-elected without traverse.  Accordingly, claims 23, 25-28, 30-31, 35 and 37-38 have been cancelled.

Reasons for Allowance
Based upon the authorization of amended claims 1 and 13 as detailed above, the claims are in condition for allowance as follows. 

The rejections of claims 1-2, 6, 8, 11, 13-14, 18 and 21 over US Patents 10,736,949 (previously USSN: 15642400); 10,004,818; 9,550,002; 9,339,564; 8,877,159; 8,535,641; and 6,255,519 for obviousness-type double patenting are withdrawn, as the claims are now limited to rhabdomyosarcoma tumors.
The basis to support the allowance of the claimed invention directed to rhabdomyosarcoma tumors, is due to the differences between pediatric and adult solid tumors that were recognized at the time of the invention, see page 10-11 of Applicant’s response dated March 10, 2021. These differences between the pediatric cancer rhabdomyosarcoma and “adult” cancers/tumors, include;
 the embryonal origin of pediatric cancers; 
the development of pediatric cancers from “programming errors” and faulty differentiation pathways on the way from pluripotent tissue stem cells to specific, mature tissue types; and 
genetic differences between pediatric cancers such as rhabdomyosarcoma and adult cancers, Id at Applicant’s March 10 response. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699